Title: 11th.
From: Adams, John Quincy
To: 


       I set out with Pickman this morning at about nine o’clock: the weather was clear though rather windy: before twelve we arrived at Haverhill. I went immediately to Mr. Shaws; and Pickman, went to the tavern to meet a carriage, which he expected from Salem; but very unfortunately he found the Carriage, had past through the Town, not more than a quarter of an hour before he got there: such disappointments, are peculiarly teazing to Lover’s, and felt perhaps more keenly than greater misfortunes. After dinner I went down to Mr. White’s, and was sorry to find, that Leonard was gone to Hamstead with his mother. I call’d likewise at Mr. Thaxter’s, but he was not at home. I sat, half an hour with Mrs. Thaxter, who has met with a misfortune, and been very unwell for some time past.
       I thence went up to Judge Sargeant’s to pay a visit there; And I found Mr. Thaxter with him; I returned soon and drank tea at Mr. Thaxter’s; and soon after; went back to Mr. Shaw’s.
      